Title: To George Washington from Samuel Huntington, 3 June 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia June 3. 1781
                        
                        Your Excellency’s Letter of the 24th Ulto hath been duly received, previous thereto Congress had adopted the
                            Resolution of the 31st Ulto, recommending to the States of Pennsylvania Maryland & Delaware respectively to raise
                            and equip a Number of Troops. The more immediate Object Congress had in View from this Resolution (Copy of which is
                            enclosed) was to give speedy Assistance to those Parts of Virginia at present invaded, or exposed to Invasion by the Enemy,
                            but the Troops are to be wholly subject to your Direction.
                        I have also herewith enclosed for your Information a Copy of my circular Letter of the first Instant
                            addressed to the several supreme Executives, accompanied with a Request that the Intelligence it contained might not be
                            disclosed at present. Governor Jefferson’s Letter which your Excellency will receive by the same Messenger who will
                            deliver this, will, I presume, give you the latest Intelligence we have received of the Motions of the Enemy in Virginia.
                        Enclosed are Extracts of Letters from Martinique of the 3d & 8th of May announcing the Arrival of the
                            French Fleet under Count de Grasse &c. I have the Honor to be, with the greatest Respect & Esteem Your
                            Excellency’s Most obedient & most humble Servant
                        
                            Sam. Huntington Presidt

                        
                     Enclosure
                                                
                            Our numerous & much desired Convoy has at length arrived under Circumstances the most fortunate
                                & flattering.
                            To have a passage from Brest but of 34 Days without losing a single Vessel of the Convoy, to find the
                                Enemy at the Port ready to oppose the Entrance of it, to engage them, force them to fly & then pursue them are
                                Events which cannot but be glorious to the Count de Grass.
                            The active Spirit of our General impells him to the Field. Orders are given for the Embarkation of 40
                                large Cannon 12 Mortars & all the Apparatus for a Seige with all kinds of Ammunition—Nine hundred of the
                                Regiment of — will embarke tomorrow & the rest of the Troops immediately follow. The intended Expedition is
                                against St Lucia where there remains but a Garrison of 1200 Men the Fleet having taken on Board 800
                                to compleat its Compliment. The english Squadron was stationed at that Island to cover & protect it, but our
                                Fleet from a happy Manouvre has deprived them of this Advantage It was expected they would have
                                arrived by the Dominica Channel where the english waited to receive them, but to their great Disappointment they came
                                the contrary Way & drove the English from their Station. Rodney is now at Statia dividing
                                the Spoil of the poor Dutch & Americans & Hood who commanded the english Fleet is gone down to inform
                                him of his Miscarriage and make him tremble for the Fate of his Capture. This Island is garrisoned by 1300 Men under
                                the command of General Vaughan who have fortified the Hill in such a Manner that it is now deemed impregnable. It is
                                expected the lower Town will be set fire to.
                            The Division of Monsr de Barras consisting of 5 ships of the Line with 14
                                Battallions, left this Fleet in the Latitude of the western Islands, destined for America to
                                reinforce the Army on that Station.
                            May 8.
                            Count de Grasse has returned from his Pursuit of the Enemy. It was not consistent with the intended
                                Operations of the Fleet to continue the Chace, from the Difficulty & Delay that would attend the beating up to
                                windward.
                            The Troops destined for the Attack of St Lucia are all embarked, & got under way yesterday evening.
                            They consist of 4000 Men.—The Fleet take their Departure this Morning—May Heaven ensure the Success of
                                this Expedition If abilities as a General & merit as a Man can command it we have nothing to fear for our
                                brave Commander.
                            It is expected that Rodney will soon make his Appearance with his whole Fleet, in Order to attempt the
                                Salvation of St Lucia.
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                In Congress June 1st 1781
                            
                            I am directed to inform you that Congress have received undoubted Intelligence, come from their Minister
                                at the court of Versailles and the Minister of France in America by order of his Court, that the Courts of Vienna and
                                Petersburgh have offered their mediation to the belligerent powers for the reestablishment of Peace. That these
                                overtures had been eagerly embraced on the part of Great Britain. That France had declined her full acceptation
                                thereof until the concurrence of her Allies could be obtained for that purpose, at the same time observing that should
                                she again be pressed on this head she would be obliged to enter into a previous plan of negotiation conditionally for
                                herself and allies. That Spain had answered in such manner to the proposals of the mediating powers as to show her
                                eventual acceptance. The intervention of such formidable powers will undoubtedly prove an event the most favourable to
                                these United States, if by a great and timely exertion we sufficiently reduce the force of the Enemy now operating in
                                our country: but should languor and inaction subject us to the contempt of the negociators all the consequences will
                                be chargeable upon ourselves. This is a conjuncture that calls for the most serious consideration of these States.
                                Congress have not a doubt in their minds but that each State in the Union is determined to support the confederacy
                                that has been so solemnly entered into through every difficulty and hand it down unimpaired to their posterity. Under
                                these impressions Congress can with confidence call on their constituents for such exertions as are proportionate to
                                the truly critical situation of our Affairs. the plan of operations for the present campaign having been preconcerted
                                on the principle of obliging the Enemy to abandon their possessions in every part of these States; therefore an
                                unequivocal compliance with the demands heretofore made by Congress for provisions, men, and money, are what we have
                                at present to ask for, should these means be expeditiously and punctually put into our hands, we have the most
                                pleasing prospect of putting a speedy and happy issue to the war by driving the Enemy from their present possessions
                                in every part of these States, but at all events to confine them to the sea coasts in order to give as little room as
                                possible to the Enemy’s claim of uti possidetis which will undoubtedly be most strenuously insisted on by them in the
                                course of the Negotiation. A Claim totally inadmissable on our part. Of Course then nothing should be left unessayed
                                by these states to prevent the embarassment that such a claim must inevitably produce. Of consequence it is become
                                indispensably necessary by our immediate and under providence successful efforts to place ourselves in such a
                                situation as to enable our Negociators to speak a firm and decided language becoming the characters of Ministers of the sovereign
                                and Independent States. we conclude with observing, that from the foregoing communications we are so thoroughly
                                convinced of the most strenuous exertions of every State in the Union to accomplish the great objects herein pointed
                                out that Congress will immediately proceed to carry into full execution their plans adopted for defeating the
                                ambitious views of our Enemies and be prepared to accept of peace upon no other terms than the Independence of the
                                thirteen United States of America in all their parts. By order of Congress
                            
                                Sam. Huntington President

                            
                        
                        
                    